Case 1:18-cv-05628-SJ-ST Document 32 Filed 06/18/19 Page 1 of 2 PageID #: 484



     John J. Thompson, Esq.
     Jones Law Firm, P.C.
     450 7th Avenue, Suite 1408
     New York, NY 10123
     (212) 258-0685
     John.t@joneslawnyc.com

     June 18, 2019
     Judge Sterling Johnson, Jr.
     United States District Court
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, NY 11201

            Re:     Hammock v. Moving State to State, LLC et al.,
                    No. 1:18-cv-05628-SJ-ST: Status Report

             By Status Report Order dated June 14, 2019, the Court has directed us,
     counsel for the Plaintiff Corey Hammock, to file a brief status report with the Court
     by June 18, 2019. As requested, we are providing this general update to the Court.
     As detailed below, in light of recent developments and in the interest of conserving
     judicial resources, we request an adjournment of the status conference currently
     scheduled for June 20, 2019.

             Since Magistrate Judge Tiscione entered an Order granting Plaintiff’s
     Motion for Discovery on May 10, 2019, we issued subpoenas to Prime Group
     Holdings, LLC. These included subpoenas for information/documents as well as
     for inspection of premises at the storage units where our client’s belongings are
     believed to be held. Prime Group Holdings, LLC, accepted service of the
     subpoenas and amicably coordinated with us to allow inspection of the storage
     units, which was undertaken on June 13. Our client reviewed photographs and
     videos taken of the contents of the storage units in question; he was able to confirm
     that the storage units contained at least some of his belongings. We are still awaiting
     Prime Group Holdings’ responses to our subpoenas for additional information and
     documents.

             We also learned that Defendant Moving State to State and its principals
     have been the subject of an FBI investigation. We have cooperated with the FBI
     after receiving an inquiry from them. The investigation culminated in a civil action




                                    www.joneslawnyc.com
Case 1:18-cv-05628-SJ-ST Document 32 Filed 06/18/19 Page 2 of 2 PageID #: 485



     in this Court before the Hon. Judge Brodie. See Civil Action No. 1:19-cv-01578-
     MKB-CLP, United States v. Yarin Nadel et al. In that action, the Court issued a
     Preliminary Injunction, upon consent of the parties, temporarily restraining the
                                                                                              ,   .
     Defendants from “removing personal property originally received from customers
     for moving, and now stored on the premises of a third-party, from the third-party
     premises without prior permission and approval from the Court.” Dkt. No. 17. The
     Defendants have participated in that action and recently consented to returning
     some of their customers’ goods.

            We are now coordinating with the FBI and the Assistant U.S. Attorney
     handling this matter to avoid any inconsistent injunctions and in a joint effort to
     have our client’s belongings returned to him. Once our client’s belongings have
     been returned and inventoried, we will be better able to prepare for a damages
     inquest. With this in mind, we respectfully request that the Court adjourn this status
     conference for approximately six weeks, to such time as suits the Court in early
     August. If our client’s belongings have been returned by that date, we intend to
     request that the Court schedule a damages inquest thereafter.


     Dated: June 18, 2019

                                                   Respectfully Submitted,


                                                   _____________________
                                                   John J. Thompson, Esq.
                                                   Jones Law Firm, P.C.
                                                   450 7th Avenue, Suite 1408
                                                   New York, NY 10123
                                                   (212) 258-0685
                                                   john.t@joneslawnyc.com
                                                   Attorneys for Plaintiff




                                       www.joneslawnyc.com
                                                                                          Page 02
